Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is responsive to the application filed January 31, 2020, claims 1-20 are presented for examination. Claims 1, 8 and 17 are independent claim.

Oath/Declaration
The Office acknowledges receipt of a properly signed Oath/Declaration submitted January 31, 2020.

Information Disclosure Statement

The Applicant’s Information Disclosure Statement filed (January 31, 2020) has been received, entered into the record, and considered.

Drawings

The drawings filed January 31, 2020 are accepted by the examiner.


Abstract

The abstract filed January 31, 2020 is accepted by the examiner. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 8-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim does not fall within at least one of the four categories of patent eligible subject matter because the claim is directed to a “computer usable program product”, software per se, mere information in the form of data and instruction with no non-transitory medium. Thus, the claimed “program product” does not fall within at least one of the four categories of patent eligible subject matter. Furthermore, the Specification fails to expressly limit the recited “program product” to a statutory embodiment.  Thus, the plain and ordinary meaning of the recited "program product" includes signals, carrier waves, etc. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bishop et al. (US 20200375506 A1) in view of Buitoni (US 20210195732 A1).

 	As to Claims 1, 8 and 17:
Bishop et al. discloses a computer-implemented method (Bishop, see Abstract, where Bishop discloses systems and apparatus related to adaptive support garments including adaptive support structures, lacing systems, and an adaptive engine are discussed. In an example, an adaptive support apparel system includes an activity sensor, an adaptive support garment, and a control circuit. The activity sensor monitors activity of a user. The adaptive support garment includes an integrated adaptive support system coupled to the adaptive engine to automatically adjust a portion of the adaptive support garment through manipulation of the adaptive support system. The control circuit configured to send commands to the adaptive engine in response to input received from the activity sensor) comprising: collecting, from a first sensor in a set of sensors, a set of sensor measurements corresponding to a wearer of a garment (Bishop, see paragraph [0100], where Bishop discloses that in order to effectively and automatically manipulate an adaptive support garment in response to changes in physical activity, a control system needs to be able to collect data that indicates how portions of anatomy related to the adaptive support garment are moving and/or stresses being experienced on portions of the adaptive support garment. Sensors such as motion tracking sensors and force measurement sensors ( e.g., strain gauges) are examples of sensors that can be utilized to provide the needed data); determining, using a table (Bishop, see table 1 teaching or suggesting a model and paragraph [0043], where Bishop discloses that In the comfort zone, the adaptive apparel support system 1 detects low levels of physical activity that have been determined to correspond to a relaxed level of support required from an adaptive support garment. Accordingly, the control circuit commands the adaptive engine 15 to activate and adjust the adaptive support garment 10 to a comfort setting. The control application ( e.g., application operating the control circuit) can include a user interface that provides a user access to different settings for the adaptive support garment. In an example, the settings can include associating different support levels with different pre-defined activity levels, such as resting=comfort support level ( e.g., low level of support) and higher impact=performance support level (e.g., a high level of support). Other mappings can be created, and a user interface can be presented to allow a user to generate custom mappings, Table 1 illustrates an example mapping table for Activity Level-Support Level mapping) and the set of sensor measurements (Bishop, see paragraph [0039] and [0040], where Bishop discloses in an example that footwear assembly 20 includes an activity sensor 25 that can include sensors such as an accelerometer, a gyroscope, a magnetometer, a heart rate sensor, or a global positioning sensor (GPS) to detect a change in activity level. In one example, the footwear assembly 20 includes an inertial measurement unit (IMU), which combines at least accelerometers and gyroscopes to provide a specific force, orientation, or angular rate of change for a monitored body. Data from the IMU can be used to detect movements, such as foot strike or cadence among other things. In this example, the data from the activity sensor 25 is communicated to the smart watch 30 or smartphone 35 for processing to determine whether a change in adaptive support is needed based on the activity data from the activity sensor. In another example, the activity data base be sent directly to the adaptive engine 15 for processing and determination of adaptive support level needed), a performance deviation index corresponding to the wearer (Bishop, see performance deviation such as a performance that deviates from a resting  no exertion no impact state as shown in table 1 under paragraph [0043], the deviation index being any activity requiring some exertion  or impact such as walking, yoga and/or running as shown in Table 1), the performance deviation index corresponding to a deviation (Bishop, see walking, yoga and/or running in table 1 under paragraph [0043]) from a baseline performance level of the wearer (Bishop, see resting in table 1 under paragraph [0043]); and altering, responsive to the performance deviation index being above a threshold, a characteristic of the garment (Bishop, see various support levels that provide moderate support, enhanced support and/or superior support in table 1 under paragraph [0043], where Bishop discloses that in the comfort zone, the adaptive apparel support system 1 detects low levels of physical activity that have been determined to correspond to a relaxed level of support
required from an adaptive support garment. Accordingly, the control circuit commands the adaptive engine 15 to activate and adjust the adaptive support garment 10 to a comfort setting. The control application ( e.g., application operating the control circuit) can include a user interface that provides a user access to different settings for the adaptive support garment. In an example, the settings can include associating different support levels with different pre-defined activity levels, such as resting=comfort support level ( e.g., low level of support) and higher impact=performance support level (e.g., a high level of support). Other mappings can be created, and a user interface can be presented to allow a user to generate custom mappings, Table 1 illustrates an example mapping table for Activity Level-Support Level mapping )). 
Bishop differs from the claimed subject matter in that Bishop does not explicitly disclose model. However in an analogous art, Buitoni discloses model (Buitoni, see figure 16B).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Bishop with Buitoni. One would be motivated to modify Bishop by disclosing model as taught by Buitoni, and thereby providing a garment having one more sensors that may be comfortably worn, yet provide relatively accurate and movement-insensitive measurements over a sustained period of time (Buitoni, see paragraph [0013]).
  

As to Claims 2, 9 and 18:
Bishop in view of Buitoni discloses the computer-implemented method of claim 1, further comprising: determining, using the performance deviation index and a set of rules, a strategy adjustment corresponding to the wearer; and altering, according to the strategy adjustment, the characteristic of the garment (Bishop, see various support levels that provide moderate support, enhanced support and/or superior support in table 1 under paragraph [0043], where Bishop discloses that in the comfort zone, the adaptive apparel support system 1 detects low levels of physical activity that have been determined to correspond to a relaxed level of support required from an adaptive support garment. Accordingly, the control circuit commands the adaptive engine 15 to activate and adjust the adaptive support garment 10 to a comfort setting. The control application ( e.g., application operating the control circuit) can include a user interface that provides a user access to different settings for the adaptive support garment. In an example, the settings can include associating different support levels with different pre-defined activity levels, such as resting=comfort support level ( e.g., low level of support) and higher impact=performance support level (e.g., a high level of support). Other mappings can be created, and a user interface can be presented to allow a user to generate custom mappings, Table 1 illustrates an example mapping table for Activity Level-Support Level mapping)).



As to Claims 3, 10 and 19:
Bishop in view of Buitoni discloses the computer-implemented method of claim 2, further comprising: collecting, from the first sensor subsequent to the strategy adjustment, a second set of sensor measurements corresponding to the wearer; determining, using the model and the second set of sensor measurements, a second performance deviation index corresponding to the wearer; and adjusting, using the second performance deviation index, the set of rules (Bishop, see various support levels that provide moderate support, enhanced support and/or superior support in table 1 under paragraph [0043], where Bishop discloses that in the comfort zone, the adaptive apparel support system 1 detects low levels of physical activity that have been determined to correspond to a relaxed level of support required from an adaptive support garment. Accordingly, the control circuit commands the adaptive engine 15 to activate and adjust the adaptive support garment 10 to a comfort setting. The control application ( e.g., application operating the control circuit) can include a user interface that provides a user access to different settings for the adaptive support garment. In an example, the settings can include associating different support levels with different pre-defined activity levels, such as resting=comfort support level ( e.g., low level of support) and higher impact=performance support level (e.g., a high level of support). Other mappings can be created, and a user interface can be presented to allow a user to generate custom mappings, Table 1 illustrates an example mapping table for Activity Level-Support Level mapping))..

As to Claims 4, 11 and 20:
Bishop in view of Buitoni discloses the computer-implemented method of claim 1, wherein the first sensor comprises a wearable sensor (Bishop, see paragraph [0039] and [0040], where Bishop discloses in an example that footwear assembly 20 includes an activity sensor 25 that can include sensors such as an accelerometer, a gyroscope, a magnetometer, a heart rate sensor, or a global positioning sensor (GPS) to detect a change in activity level. In one example, the footwear assembly 20 includes an inertial measurement unit (IMU), which combines at least accelerometers and gyroscopes to provide a specific force, orientation, or angular rate of change for a monitored body. Data from the IMU can be used to detect movements, such as foot strike or cadence among other things. In this example, the data from the activity sensor 25 is communicated to the smart watch 30 or smartphone 35 for processing to determine whether a change in adaptive support is needed based on the activity data from the activity sensor. In another example, the activity data base be sent directly to the adaptive engine 15 for processing and determination of adaptive support level needed).

As to Claims 5 and 12:
Bishop in view of Buitoni discloses the computer-implemented method of claim 1, wherein altering a characteristic of the garment comprises altering a visual characteristic of the garment (Bishop, see claim 18, where Bishop discloses modifying the shape of a garment in which the adaptive support system includes lacing connecting separate portions of the adaptive support garment, wherein the lacing is adjustable to alter relative positions of the separate portions of the adaptive support garment to produce different support characteristics, changing the structure of a garment teaches or suggest altering visual characteristics).

As to Claims 6 and 13:
Bishop in view of Buitoni discloses the computer-implemented method of claim 1, wherein altering a characteristic of the garment comprises altering a characteristic displayable using an augmented reality application executing in a computer system, the computer system comprising a display (Bishop, see paragraph [0037], where Bishop discloses that an adaptive support apparel system dynamically alters the fit and support of an adaptive support garment ( e.g., bra or tights) in response to activity data obtained from an activity sensor worn by the user. The adaptive support system can include components integrated into various wearables, such as footwear, watches or support apparel. In certain examples, the adaptive support system can be controlled through a smartphone, smart watch, or similar wearable computing device that communicates wirelessly with other components of the system. In other examples, the adaptive support system is controlled with circuitry built into the components integrated into the adaptive support apparel and/or footwear).

As to Claims 7 and 14:
Bishop in view of Buitoni discloses the computer-implemented method of claim 1, wherein altering a characteristic of the garment comprises altering a fiber length of a fiber of the garment (Bishop, see paragraph [0064], where Bishop discloses an adaptive bra can include adjustability across the breast tissue at the breast contacting surfaces, between the breast contacting surfaces at a bridge, at the shoulder straps, at the wings, and/or along the back, among other places. Adjustability can include strap tightening-loosening, strap widening, gore (bridge) tightening, band tightening, encapsulation, and breast shaping, among others).


As to Claim 15:
Bishop in view of Buitoni discloses the computer usable program product of claim 8, wherein the stored program instructions are stored in the at least one of the one or more storage devices of a local data processing system, and wherein the stored program instructions are transferred over a network from a remote data processing system (Bishop, see 56 in figure 1C).

As to Claim 16:
Bishop in view of Buitoni discloses the computer usable program product of claim 8, wherein the stored program instructions are stored in the at least one of the one or more storage devices of a server data processing system, and wherein the stored program instructions are downloaded over a network to a remote data processing system for use in a computer readable storage device associated with the remote data processing system (Bishop, see figure 1C).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bujanda (US 20210007874 A1).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NELSON ROSARIO whose telephone number is (571)270-1866. The examiner can normally be reached on Monday through Friday, 7:30am- 5:00pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on (571) 272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NELSON M ROSARIO/Primary Examiner, Art Unit 2624